DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 - 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walenta et al. (Pub. No.: US 2019/0145082 A1).
Regarding claim 9, Walenta discloses a self-propelled working machine (100, FIG. 1), comprising:
 	an undercarriage (106, FIG. 1) supported by first and second ground engaging units (106a and 106b, FIG. 2);
 	a main frame (104, FIG. 1) supported by the undercarriage;
 	a first sensor configured to provide signals corresponding to an orientation and relative angular motion of the main frame with respect to the undercarriage (“…the data pertaining to the rotation of the upper carriage 104 relative to the undercarriage 106 may include angular displacement data which is indicative of the angular displacement of the upper carriage 104…” ¶ 36);
 	a second sensor coupled in association with the main frame, and configured to provide signals corresponding to an orientation and relative angular motion of the main frame in an external reference frame independent of the undercarriage (via GPS to detect the orientation of the undercarriage 106 of the machine 100 relative to the work surface 128 throughout the movement of the machine. ¶ 47); and
 	means for driving the first and second ground engaging units according to an intended orientation and relative angular motion of the undercarriage in the external reference frame, responsive to the signals from the first and second sensors (“The machine 100 may also include a propulsion system 114 provided on the undercarriage 106. The propulsion system 114 may be operatively coupled to the power source 126. The propulsion system 114 may include motors, transmission shafts, gears, differential systems, axles, idler wheels, and the like coupled to the ground engaging track assemblies 106a and 106b. Such components of the propulsion system 114 may be configured to receive some amount of torque from the power-source 126 to move the ground engaging track assemblies 106a and 106b on the work surface 128.” ¶ 21 and See ¶¶ 48-49).

Regarding claim 10, Walenta discloses the working machine, wherein the second sensor comprises an angular rate gyroscope (¶ 33).

 Regarding claim 11, Walenta discloses the working machine, wherein the second sensor is integrated into an Inertial Measuring Unit (¶ 33 and 168, FIG. 4). 

Regarding claim 12, Walenta discloses the working machine, wherein the first and second ground engaging units comprise left-side and right-side crawler tracks, respectively (106a and 106b, FIG. 2).

Regarding claim 13, Walenta discloses the working machine, further comprising:
a swing bearing (108, FIG. 2) supporting the main frame from the undercarriage such that the main frame is pivotable about a pivot axis relative to the undercarriage, the pivot axis being substantially vertical when a ground surface engaged by the ground engaging units is substantially horizontal; and
a swing motor configured to pivot the main frame on the swing bearing about the pivot axis relative to the undercarriage (126, FIG. 3).

Regarding claim 14, Walenta discloses the working machine, wherein the swing motor is controlled to achieve or maintain a desired position of the main frame relative to the undercarriage (¶¶ 21 and 48-49).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 8, 15 and 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Walenta et al. (Pub. No.: US 2019/0145082 A1).
Regarding claim 1, Walenta discloses a self-propelled working machine (100, FIG. 1), comprising:
 	an undercarriage (106, FIG. 1) supported by first and second ground engaging units (106ab, FIG. 2);
 	a main frame (104, FIG. 1) supported by the undercarriage;
 	a first sensor configured to provide signals corresponding to an orientation and relative angular motion of the main frame with respect to the undercarriage (“…the data pertaining to the rotation of the upper carriage 104 relative to the undercarriage 106 may include angular displacement data which is indicative of the angular displacement of the upper carriage 104…” ¶ 36);
 	a second sensor coupled in association with the main frame, and configured to provide signals corresponding to an orientation and relative angular motion of the main frame in an external reference frame independent of the undercarriage (via GPS to detect the orientation of the undercarriage 106 of the machine 100 relative to the work surface 128 throughout the movement of the machine. ¶ 47); and
 	a controller (162, FIG. 4) functionally linked to the first sensor and the second sensor, and configured to receive commands corresponding to an intended movement of the first and second ground engaging units (¶¶ 21 and 48-49), and
 	generate control signals to the first and second drive units to achieve or maintain the intended movement of the first and second ground engaging units, further accounting for a detected orientation of the main frame relative to the undercarriage and a detected orientation of the main frame in the external reference frame independent of the undercarriage (“The machine 100 may also include a propulsion system 114 provided on the undercarriage 106. The propulsion system 114 may be operatively coupled to the power source 126. The propulsion system 114 may include motors, transmission shafts, gears, differential systems, axles, idler wheels, and the like coupled to the ground engaging track assemblies 106a and 106b. Such components of the propulsion system 114 may be configured to receive some amount of torque from the power-source 126 to move the ground engaging track assemblies 106a and 106b on the work surface 128.” ¶ 21).
 	Walenta is silent to first and second drive units for driving the first and second ground engaging units, respectively.  However, Walenta discloses “The propulsion system 114 may include motors couple to the ground engaging track assemblies 106a and 106b.” ¶ 21.  The disclosed “motors” are being interpreted to include at least two motors that drive each of the track assemblies.
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the drive unit for driving the ground engaging units as taught by Walenta to have first and second drive units for driving the first and second ground engaging units, respectively in order to more accurately determine a torque demand for traction control for a work machine (¶¶ 2-5).  

Regarding claim 3, Walenta discloses the working machine, wherein the second sensor comprises an angular rate gyroscope (¶ 33). 

Regarding claim 4, Walenta discloses the working machine, wherein the second sensor is integrated into an Inertial Measuring Unit (¶ 33).

Regarding claim 5, Walenta teaches the working machine, wherein the first and second drive units comprise left- side and right-side drive units, respectively (Walenta discloses “The propulsion system 114 may include motors couple to the ground engaging track assemblies 106a and 106b.” ¶ 21.  The disclosed “motors” are being interpreted to include at least two motors that drive each of the track assemblies).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the drive unit for driving the ground engaging units as taught by Walenta to have first and second drive units for driving the first and second ground engaging units, respectively in order to more accurately determine a torque demand for traction control for a work machine (¶¶ 2-5).  

Regarding claim 6, Walenta discloses the working machine, wherein the first and second ground engaging units comprise left-side and right-side crawler tracks, respectively (106a and 106b, FIG. 2).

Regarding claim 7, Walenta discloses the working machine, further comprising:
 	a swing bearing (108, FIG. 2) supporting the main frame from the undercarriage such that the main frame is pivotable about a pivot axis relative to the undercarriage, the pivot axis being substantially vertical when a ground surface engaged by the ground engaging units is substantially horizontal; and
 	a swing motor configured to pivot the main frame on the swing bearing about the pivot axis relative to the undercarriage (126, FIG. 3).

Regarding claim 8, Walenta discloses the working machine, wherein the controller is configured to generate control signals to the swing motor to achieve or maintain a desired position of the main frame relative to the undercarriage (¶¶ 21 and 48-49).

Regarding claim 15, Walenta teaches a method of controlling a working machine (100, FIG. 1), the working machine including an undercarriage (106, FIG. 1) supported by first and second ground engaging units (106a and 106b, FIG. 2), and a main frame (104, FIG. 1) supported by the undercarriage, the method comprising:
 	detecting an orientation and relative angular motion of the main frame relative to the undercarriage (“…the data pertaining to the rotation of the upper carriage 104 relative to the undercarriage 106 may include angular displacement data which is indicative of the angular displacement of the upper carriage 104…” ¶ 36); 
 	detecting (404) an orientation and relative angular motion of the main frame in an external reference frame independent of the undercarriage (via GPS to detect the orientation of the undercarriage 106 of the machine 100 relative to the work surface 128 throughout the movement of the machine. ¶ 47); 
 	receiving commands corresponding to an intended movement of the first and second ground engaging units (¶ 21); and 
 	generating control signals to the first and second drive units to achieve or maintain the intended movement of the first and second ground engaging units, further accounting for a detected orientation of the main frame relative to the undercarriage and a detected orientation of the main frame in the external reference frame independent of the undercarriage (“The machine 100 may also include a propulsion system 114 provided on the undercarriage 106. The propulsion system 114 may be operatively coupled to the power source 126. The propulsion system 114 may include motors, transmission shafts, gears, differential systems, axles, idler wheels, and the like coupled to the ground engaging track assemblies 106a and 106b. Such components of the propulsion system 114 may be configured to receive some amount of torque from the power-source 126 to move the ground engaging track assemblies 106a and 106b on the work surface 128.” ¶ 21).
 	Walenta is silent to first and second drive units for driving the first and second ground engaging units, respectively.  However, Walenta discloses “The propulsion system 114 may include motors couple to the ground engaging track assemblies 106a and 106b.” ¶ 21.  The disclosed “motors” are being interpreted to include at least two motors that drive each of the track assemblies.
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the drive unit for driving the ground engaging units as taught by Walenta to have first and second drive units for driving the first and second ground engaging units, respectively in order to more accurately determine a torque demand for traction control for a work machine (¶¶ 2-5).  

Regarding claim 17, Walenta discloses the method, wherein the orientation and relative angular motion of the main frame in the external reference frame independent of the undercarriage is detected via an angular rate gyroscope (¶ 33).

Regarding claim 18, Walenta discloses the method, wherein the orientation and relative angular motion of the main frame in the external reference frame independent of the undercarriage is detected via an Inertial Measuring Unit (168, FIG. 4). 

Regarding claim 19, Walenta discloses the method, wherein the working machine further comprises a swing bearing (108, FIG. 2) supporting the main frame from the undercarriage such that the main frame is pivotable about a pivot axis relative to the undercarriage, the pivot axis being substantially vertical when a ground surface engaged by the ground engaging units is substantially horizontal, the method further comprising: pivoting the main frame on the swing bearing about the pivot axis relative to the undercarriage, to achieve or maintain a desired position of the main frame relative to the undercarriage (FIG. 1).
Allowable Subject Matter
Claims 2 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663